Citation Nr: 1242498	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-11 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 30, 1968 to December 27, 1968.  He also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) service in the Reserves, including 15 days in August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claims for service connection for depression and anxiety.

In addition, the Veteran appeals from a September 2008 rating decision which, in pertinent part, denied the Veteran's claims for service connection for back pain and PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

The Veteran testified before the undersigned at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims in November 2011.

In September 2012, subsequent to the issuance of the August 2012 supplemental statement of the case (SSOC), the Veteran submitted argument pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's reported non-combat stressors have not been verified.

2.  The Veteran's acquired psychiatric disorder other than PTSD was not present in service and is not etiologically related to his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 101(24) 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 101(24), 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R.    §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for depression and anxiety in a March 2007 letter.  He was also provided with such notice with regard to his claim for service connection for PTSD in a February 2008 letter.  These letters informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, these letters informed him that he should submit any information relevant to his claims.  These letters provided proper preadjudication notice in accordance with Pelegrini.  In addition, these letters provided proper preadjudication notice in accordance with Dingess.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records, service personnel records, Social Security Administration (SSA) records, private treatment records, VA treatment records and the VA examination reports have been obtained.  A November 2009 RO Memorandum made a formal finding on the unavailability of the Veteran's service records as to records from the 7247 Medical Relief Unit; the Veteran was informed of this unavailability in a November 2009 letter.  The Veteran was asked to sign an authorization form to allow VA to obtain records from the 311th General Hospital in a February 2010 letter; the Veteran did not respond to this letter.  

The Board notes that the November 2010 VA examiner did not indicate that she had reviewed the Veteran's claims file.  However, the examiner did obtain a medical history and conducted a physical examination.  An examination is not rendered inadequate merely because the claims file had been removed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 

In November 2011, the Board remanded the instant matters to allow the Veteran the opportunity to complete appropriate authorization forms to allow VA to obtain specific private treatment records and to allow VA to obtain updated private treatment records from a specific provider.  A VA psychiatric examination was then to be conducted to determine the etiology of the Veteran's diagnosed psychiatric disorders.  A November 2011 letter requested that the Veteran complete authorization forms to allow VA to obtain private treatment records; the Veteran returned a signed authorization form in November 2011 and records from this provider are contained in the claims file.  The Veteran also indicated in a November 2011 letter that he had not received treatment from another provider specified by Board in its remand.  A VA psychiatric examination was then conducted in November 2011.  The Board therefore concludes that there has been substantial compliance with the terms of its previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-7 (1999).

The CAVC has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010) (per curiam).  During the April 2011 hearing, the issues of appeal were identified.  The Veteran testified regarding his claimed in-service stressors and was asked where he was receiving treatment.  The undersigned indicated that the Veteran may submit lay statements detailing what the author had observed about his claimed disabilities and/or the nature of his Reserves service.  The record was held open for an additional 30 days to allow the submission of such evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant. 

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 101(24), "active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty." 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as psychosis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The CAVC has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124  (2002). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

A May 1968 service entrance examination was negative for any relevant abnormalities and the Veteran denied depression, excessive worry or nervous trouble of any sort in an accompanying Report of Medical History (RMH).  A December 1968 service discharge examination was also negative for any relevant abnormalities and the Veteran denied ear trouble, depression, excessive worry or nervous trouble of any sort in an accompanying RMH.  In addition, the Veteran denied having any illness or injury other than those already noted in the RMH.  The remaining service treatment records from this period of service were negative for complaints, findings or diagnoses related to any acquired psychiatric disorder or any injury to his ear drum.

A December 1972 Reserves examination was negative for any relevant abnormalities and the Veteran denied ear trouble, depression, excessive worry or nervous trouble of any sort in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorder or an ear drum injury.

Service personnel records identified the Veteran's military occupational specialties (MOS) as a clerk as of November 1968 and a medical records specialist as of August 1971.  His military education consisted of the completion of the "clerk" course in 1968.  A September 1973 notice for the Academy of Health Sciences, United States Army, indicated that the Veteran's enrollment in a Medical Specialist course had been canceled as an "administrative action" and that he was not eligible for reinstatement; no details regarding this cancelation were provided.  In addition, a Record of Assignments lists a 15 day period in August 1969 as a period of "ANACDUTRA" while other various periods were listed as periods of ACDUTRA service.

A May 1999 private treatment note contained an assessment of depression.

A June 1999 private treatment note indicated that the Veteran had a history of depression and that he had been prescribed Prozac.  He reported that his business was "very, very stressful" and was even stressful than when "he was a helicopter pilot in Vietnam."

A June 2001 private psychological evaluation reflected the Veteran's reports of depression that began after being diagnosed with diabetes in 1991 and that he has had anxiety attacks for the past 10 years.  He also reported that he had been an active person and that he had lost "a lot" due to his physical disabilities, resulting in depressive symptoms.  Symptoms of obsessive-compulsive disorder and PTSD were denied.  Following a mental status examination, a diagnostic impression of moderate depressive disorder, not otherwise specified (NOS) and in partial remission was made.

A June 2005 private treatment note contained an assessment of depressive disorder not elsewhere classified (NEC).

An August 2005 private treatment note contained an assessment of an anxiety state NOS.

A January 2007 private treatment note contained an assessment of insomnia.

In a May 2007 statement, the Veteran wrote that he had served in a medical unit that treated wounded soldiers.  The stress of treating these soldiers resulted in a long term state of depression and anxiety.

A March 2008 opinion from Dr. J. C., the Veteran's private internist, noted that the Veteran presented with severe depression and anxiety that had worsened since September 11, 2001.  The Veteran reported having flashbacks to his traumatic episodes during service, especially his dealings with disfigured serviceman when he was flying them to get medical care.  The provider opined that the Veteran's symptoms were intensifying and were compatible with PTSD.  The provider further opined that the Veteran's PTSD related directly to the experiences he suffered while in service.

In a March 2008 Statement in Support of Claim for Service Connection for PTSD (VA Form 21-0781), the Veteran wrote that a soldier next to him dropped a live grenade while they were training in September 1968.  This live grenade exploded between them, resulting in shrapnel wounds to the other soldier and an ear drum injury to the Veteran.  He also described an incident in June 1969 when he was transporting wounded soldiers and reported that he was unable to be with his mother when she died.  He indicated that these incidents occurred either during his active duty service in 1968 or his June 1969 period of ACDUTRA.

A September 2008 RO Memorandum from the United States Joint Services Records Research Center (JSRRC) Coordinator contained a formal finding regarding the lack of information to verify the Veteran's reported non-combat stressors.  The Memorandum indicated that the Veteran had provided no names of other participants in the claimed incidents or specific dates of the claimed incidents.

In a March 2009 substantive appeal, the Veteran wrote that a sergeant who had returned from Vietnam came into his barracks during basic training and began shooting at the ceiling and walls with a weapon.  He then began worrying that he would have to deploy to Vietnam.  He also saw a person who had a grenade go off very near his body and the wounds that were the result of this explosion.  In addition, he saw "a lot" of wounded soldiers returning from Vietnam while working as a clerk/medic at the 311th General Hospital in Fargo.

In a January 2010 substantive appeal, the Veteran wrote that he had suffered from frustration and anger since service.

An October 2010 RO Memorandum from the JSRRC Coordinator contained a formal finding regarding the lack of information to verify the Veteran's reported stressors.  These reported stressors included the incident in which a sergeant entered his barracks during basic training and shot a weapon, witnessing a grenade exploding near a soldier during basic training and seeing wounded soldiers as a clerk/medical trainee.  The JSRRC Coordinator determined that the information required to verify the stressful events as described by the Veteran was insufficient to send to the JSRRC and/or insufficient to research the case for a service record.

A November 2010 VA Agent Orange examination reflected the Veteran's reports that he has had nightmares ever since he medically evacuated wounded Vietnam soldiers during service.  Following an examination, an assessment of PTSD was made.

In a May 2011 statement, the Veteran's wife indicated that she had been married to the Veteran for over 13 years.  He often had fitful sleep and nightmares about his time in service.  His symptoms worsened after the events of September 11th.

During an April 2011 hearing, the Veteran testified that a drill instructor had gotten drunk and shot over people in the barracks during his training.  He had spoken with another soldier about the fighting conditions in Vietnam and he had a great fear about deploying there.  He did not deploy to Vietnam.  He did see the wounded soldiers while part of a medical and evacuation unit that treated these soldiers.  These incidents occurred while he was attached to the 311th Evacuation General Hospital in Fargo.

A November 2011 VA psychiatric Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports that he had "always" been an anxious and tense person but that these symptoms did not cause a problem for him until recently.  He reported that he helped take care of patients during service, despite his non-medical MOS, and that he "never typed at all."  He reported that his older brother had been killed in an accident when he was a child and that he recalled touching his brother's body while it was in the casket; the examiner determined that this incident may qualify as a stressor due to the Veteran's young age but noted that it was not related to fear of hostile military or terrorist activity.  As for the reported incident in which a sergeant came into the barracks drunk and fired a weapon, the examiner determined that this stressor was adequate to support a diagnosis of PTSD but noted that it was not related to fear of hostile military or terrorist activity as it occurred in the United States.  The third reported incident involved being exposed to wounded soldiers and transporting a quadruple amputee who begged to be killed; the examiner determined that this incident did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for extreme trauma as the Veteran worked in a medical evacuation hospital unit in the United States while soldiers wounded in Vietnam were treated and stabilized in hospitals there and in Japan prior to being transferred to the United States for further care.  The examiner noted that the soldiers the Veteran encountered while at the medical evacuation hospital were not acutely wounded patients that were "fresh from the battlefield."  This stressor was also not related to the Veteran's fear of hostile military or terrorist activity.  The fourth reported stressor involved negative reactions from the Vietnam War protestors and fears that he would be sent to Vietnam and killed; such reports were not adequate to support a diagnosis of PTSD as they were not a trauma stressor and not related to fear of hostile military or terrorist activity in the examiner's determination.  

Following a mental status examination and a review of the Veteran's claims file, the November 2011 VA examiner determined that the Veteran did not meet the full diagnostic criteria for PTSD.  While he had been exposed to several traumatic events in his life, including the death of his older brother and his superior shooting a weapon in his barracks, and he had presented with some symptom pattern of PTSD, he did not meet the full diagnostic requirements for PTSD in the examiner's opinion.  The examiner noted that his previous psychiatric evaluation in 2002 also did not result in a diagnosis of PTSD.  

The November 2011 VA examiner, however, did render diagnoses of chronic mild major depressive disorder and generalized anxiety disorder and opined that these disabilities were less likely than not (less than a 50 percent probability) incurred in or caused by the Veteran's service.  The examiner noted that the Veteran was not diagnosed or treated for major depression while on active duty and that the diagnosis and treatment of this disability did not begin until many years after service.  It was likely that the Veteran's depression symptoms were both a direct medical result of his non-service connected diabetes (symptoms of high blood pressure and sugar levels) and an indirect result of the physical limitations and life stressors associated with his non-service connected medical conditions in the examiner's opinion.  The examiner noted that the diagnosis and treatment of anxiety was not mentioned in the Veteran's private sector medical documentation until 2008 and that he was not diagnosed with anxiety while on active duty.  The examiner further noted that there was no documentation which indicated the diagnosis or treatment of depression or other mental health conditions during service and the Veteran had reported that his symptoms began in the late 1970s although treatment began many years later.  


Analysis

Service connection for PTSD on the basis of a non-combat stressor, such as those claimed by the Veteran, requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).   The Board notes that the Veteran testified during his April 2011 hearing that he did not deploy to Vietnam and the record does not establish that he was exposed to combat.  The Veteran has alleged a variety of stressors, including that an unnamed sergeant shot a weapon in his barracks, that he witnessed a grenade explode near a soldier during training and that he saw wounded soldiers returning from Vietnam.  RO Memorandums dated in September 2008 and October 2010 contained a formal finding on a lack of information available to verify the Veteran's reported stressors.  In addition, the September 2008 RO Memorandum noted that the Veteran had provided no specific dates or the names of other individuals involved in the incidents so as to allow for the verification of the claimed stressors.  As the evidentiary record is negative for actual combat exposure or a verified non-combat stressor, service connection for PTSD cannot be granted.  38 C.F.R. § 3.304. 

During the April 2011 hearing, the Veteran's representative argued that the provisions of 38 C.F.R. § 3.304(f) permitted a grant of service connection in this case as the Veteran had testified that he was fearful for his life, specifically that he was fearful of being deployed to Vietnam.  However, the Veteran also testified that he was not deployed to Vietnam.  VA regulations provide that fear of hostile military or terrorist activity means that a veteran has experienced, witnessed or was confronted with an event or circumstance that involved actual or threatened death or serious injury or a threat to the physical integrity.  The Veteran's reports of feeling fearful of being deployed to Vietnam, and hence being subjected to possible combat, cannot constitute fear of hostile military or terrorist activity under the regulation as this fear did not involve the actual or threatened death or serious injury or a threat to the physical integrity of the Veteran.  See 38 C.F.R. § 3.304(f).

The Veteran has a disability as he has been diagnosed with a variety of acquired psychiatric disorders other than PTSD, including major depressive disorder and generalized anxiety disorder.  In order for his acquired psychiatric disorder to be recognized as service connected, the medical evidence of record must establish a link between this condition and an in-service injury or disease or psychosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

A March 2008 opinion from the Veteran's private internist found that that the Veteran's PTSD was related directly to the experiences he suffered while in service.  However, this opinion contained no rationale.  See Nieves-Rodriguez, supra (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).  In addition, this opinion cannot substantiate a grant of service connection for PTSD due to non-combat stressors as the Veteran's claimed stressors have not been verified.  See 38 C.F.R. § 3.304.  This opinion is therefore being afforded little, if any, probative weight.

In contrast, the November 2011 VA examiner declined to find a nexus between the Veteran's acquired psychiatric disorder and his service.  This opinion was based upon a review of the Veteran's claims file, including his service treatment records, and his subjective reports regarding his symptoms, and contained a rationale.  See Nieves-Rodriguez, supra.  This opinion is being afforded great probative weight.  No other competent medical opinion suggesting such as nexus has been submitted.  

The Veteran, on occasion, appears to have alleged a continuity of symptomology since service.  However, the Veteran did not report such symptoms at his December 1968 service discharge examination or in his December 1972 Reserves examination.  He stated that his depression began in May 1975 and that his anxiety began in May 1980 in a May 2007 Application for Compensation and/or Pension (VA Form 21-526).  The Veteran reported that his symptoms began in the late 1970s in a November 2011 VA examination.  A June 2001 private psychological evaluation noted that the Veteran's depression began after his diagnosis of diabetes mellitus in 1991 and that he had experienced anxiety attacks for the past 10 years.  This June 2001 evaluation was performed in conjunction with the Veteran's SSA claim, many years prior to the instant claims for compensation, and the Veteran's statements regarding the onset of his disabilities are highly probative.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary interest in benefits may affect credibility of claimant's statements).   In light of these contradictory statements, the Board finds that the Veteran's reports regarding a continuity of symptomology with regards to his acquired psychiatric disability to not be credible.

The Veteran is not competent to opine as to the etiology of his current psychiatric disorder as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current psychiatric disorder and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his acquired psychiatric disorder and service are not probative as to this question.

Psychosis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence is negative for a diagnosis of psychosis.

As the Veteran's claimed non-combat stressors have not been verified and the evidence is against finding a nexus between an acquired psychiatric disorder other than PTSD and service, reasonable doubt does not arise and the claims are denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.


REMAND

Unfortunately, the Veteran's claim for a back disability must again be remanded for additional development.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b). 

The Veteran has consistently reported being involved in a sledding accident as a child, causing severe trauma to his back and buttocks, and resulting in one leg being shorter than the other.  The May 1968 service entrance examination noted a four inch scar on his left buttock but was negative for any orthopedic findings.  He testified during his April 2011 hearing that the service entrance examiner knew of his sledding accident history and noted his leg problem.  He also testified that his preexisting condition, including the leg discrepancy, either caused or aggravated his lumbar spine disability during the course of his physical training.  A June 2012 DBQ examiner provided an etiological opinion on a direct basis but did not address the issue of aggravation.  In the absence of such discussion, this opinion is unlikely to survive judicial scrutiny.  Such an opinion is required on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran a VA orthopedic examination with an appropriate examiner, or obtain an addendum to the June 2012 DBQ, to determine the etiology of his claimed lumbar spine disability.  

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on a review of the entire record, is it clear that the Veteran had a lumbar spine disability before entering his period of service from August 1968 to December 1968?  The examiner should specifically comment on the Veteran's reports that he had sustained severe back and buttock injuries due to a sledding accident as a child, resulting in a shortened leg.

(b) If the Veteran did have a lumbar spine disability before entering his period of service, it is clear that such disorder was aggravated (permanently worsened) during, or as a result of, such period of service?  Please explain the reason(s) for your answer.

(c) If there was an aggravation (permanent worsening) of the Veteran's preexisting lumbar spine disability either during or as a result of such service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the disorder?  Please explain the reason(s) for your answer.

(d)  If it is not clear that the Veteran had a lumbar spine disability before entering his period of service, is it at least as likely as not (50 percent or greater probability) that any current lumbar spine disability its onset during his period of service; or, was any such disorder caused by any incident or event that occurred service?  Please explain the reason(s) for your answer.

Please note for question (d) that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


